Opinion by
Rice, P. J.,
All of the questions raised by the assignments of error in this case have been considered and disposed of in the opinion filed in No. 89, Nov. term, 1896. For the reasons there given the judgment must be affirmed.
The judgment is affirmed, and it is further ordered that the defendant, E. K. Smith, be remanded to the end that the sentence of the court below be executed, and that he be confined accordingly to said sentence for the residue of the term which had not expired on the twentieth day of April, A. D. 1896, the date of the suspension of the sentence, and that the record be remitted that the sentence and this order be carried into effect.